 CERTAIN TEED CORP.Certain Teed Corporation and Glass, Pottery, Plas-tics & Allied Workers International Union.Case 10-CA-1872421 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 15 July 1983 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CertainTeed Corporation, Athens, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.' The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Based on a credibility determination, the judge found that the Re-spondent interrogated job applicant Griffith about his union activities inviolation of Sec. 8(a)(I) of the Act. In resolving the conflict in testimonybetween Griffith and Personnel Supervisor Rachor, the judge noted thatthe Respondent's supervisors had asked similar questions in the put (Cer-tain-Teed Insulation Co., 251 NLRB 1561 (1980)), and that Rachor admit-ted that the Respondent's employee handbook contained antiunion com-ments somewhat similar to those Griffith attributed to her. The Boardfinds it unnecessary to rely on these factors because the other reasons onwhich the judge relied are sufficient to uphold his credibility finding.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Athens, Georgia, on April 12,1983. The complaint which issued on December 27,1982, and is predicated on a charge which was filed onNovember 17, 1982, originally alleged that Respondentengaged in several independent 8(a)(1) violations and inviolations of Section 8(a)(5) of the Act. Subsequently,during the hearing, a settlement involving all of the par-ties was approved as to all the 8(a)(5) allegations. As aresult all the 8(a)(5) allegations were amended out of thecomplaint. The General Counsel alleges that Respondent269 NLRB No. 51engaged in Section 8(aXI) violations by interrogating anemployee on November 30, 1982, and an applicant foremployment on November 12, 1982, and by threateningan employee with discharge on November 30, 1982.On the entire record and from my observation of thewitnesses, and after due consideration of the briefs filedby General Counsel, the Charging Party, and Respond-ent, I make the followingFINDINGS OF FACT'A. Alex GriffithAlex Griffith testified that he applied for a job at Re-spondent through the state employment security officeand that he was interviewed by Personnel SupervisorNoreen Rachor on November 12, 1982. In regard to thecomplaint allegations, Griffith testified that his interviewwith Rachor included the following:A. And we talked about my last job which wasat Owens of Georgia. She asked me did Owenshave a union. And my reply was yes and no be-cause we had one and it got voted out.And she asked me what did I feel about theunion what did I feel about the union. I said that Iwas in support-a staunch supporter of the union.And the conversation went on and finally-well,a few minutes after that, it ended, and she said,"Well, I'll get in touch with you." And I neverheard from her.Q. Do you recall if she stated anything about theunion to you?A. Well, yes. She explained to me that the Com-pany had a union and the Company was unhappywith the union and they wanted to eliminate theunion and they didn't want it there. And she beganto tell me-well, we didn't get into the problemsthat the company and the union was having, but Igot the impression that-Well, she told me that the company didn't wantthe union there.Noreen Rachor was called by Respondent. Rachor ad-mitted that she conducted job interviews during Novem-ber 1982. Rachor also testified that she recalled AlexGriffith. However, according to Rachor, she did not spe-cifically recall what was discussed during her interviewwith Griffith. Rachor specifically denied that she madeany reference to the Union during her interview withGriffith and she denied asking Griffith how he felt abouta union.The complaint alleges, the answer admits, and I find that Respondentis a corporation with an office and place of busines located in Athena,Georgia, where it is engaged in the manufacture of insulation materialand is an employer engaged in commerce within the meaning of Sec. 2(6)and (7) of the Act. The complaint also alleges, the answer admits, and Ifind that Olass, Pottery, Plastics & Allied Workers International Union isa labor organization within the meaning of Sec. 2(5) of the Act.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. DiscussionRespondent attacked Griffith's credibility by pointingout confusion in Griffith's testimony regarding the se-quence of subjects covered in his interview with Rachor.Respondent is correct. Griffith's recollection as to the se-quence of subjects covered in the interview differed atthe hearing from his testimony as to the sequence in hisDecember 13, 1982, affidavit to the Regional Office ofthe NLRB. However, as to those differing versions, bothversions included interview subjects which are not in dis-pute. Specifically, Griffith confused in his two versionsplacement during the interview of an explanation byRachor of the available job and an explanation by Grif-fith of his last employment.Rachor admitted that she did not recall what was saidduring Griffith's interview. But she testified that herinterviews with applicants routinely include questions asto the applicant work history and an explanation byRachor of the available job.Obviously, Griffith's confusion demonstrates that hisrecollection of the interview has changed somewhatsince he gave an affidavit in December 1982. However,the record does not show that his recollection has beenmaterially affected as to the substance of the interview.In that regard his affidavit-which was received in evi-dence-appears to corroborate his testimony at the hear-ing.Griffith testified with particularity as to the interviewwhereas Rachor admittedly did not recall the particularinterview. Although Rachor denied that she interrogatedapplicants about their union activities and stated that shehad been trained and instructed not to ask questions ofthat type, I notice that similar questions have been askedits employees by Respondent's supervisors in the past.(See Certain-Teed Insulation Co., 251 NLRB 1561(1980).) Additionally, Rachor admitted that Respondent'shandbook to employees contains antiunion commentswhich are somewhat similar to those which Griffith at-tributed to her. Rachor admitted that she knew of the1980 union activities among Respondent's Athens em-ployees. Finally Rachor admitted that on occasion whenapplicants asked her about a union she told them, "Wedo not currently have a union at Certain Teed,Athens."2In view of the above, the record as a whole,and my observation of the demeanor of Griffith andRachor, I am persuaded that Griffith's testimony is morereliable.2. FindingGriffith's testimony demonstrates that he was inter-viewed in the Certain Teed offices under conditionswhich would have a tendency to coerce. Griffith was ap-plying for a job. He was interrogated about his union in-volvement at his previous place of employment andabout his personal feelings about a union. Rachor pointedout that Respondent was trying to rid itself of a union. Ifind that the interview included interrogation in violation2 The Union has been certified as representative of Respondent'sAthens employees. A test of that certification is now pending before theU.S. I lth Circuit Court of Appeals.of Section 8(a)(1) of the Act. (See, e.g., U.S. Industries,258 NLRB 208 (1981), enfd. 701 F.2d 452 (5th Cir.1983).)B. William DealWilliam Deal, who is currently employed by Respond-ent as a grade 4 utility operator, testified that he bid andreceived a downgrade from a grade 6 position on therecommendation of his supervisor, David Smith. Follow-ing Deal's downgrade he had a conversation with Super-visor Smith around November 30, 1982, in a supervisor'soffice:A. Well, Mr Smith just wanted to know-that hehad overheard some fellow employees talking andmention the fact that I was for the union and beforeI had been against. And he just wanted to knowwhy-the reason that I had changed my mind.And I indicated to Mr. Smith that I had been ap-proached by some fellow employees that were forthe union. And Mr. Smith had been on the job andobserved my performance and he had thought thatmy performance was such-the Grade 6 Operator'sjob that is-that I should down-bid or-he alreadygiven me a verbal warning and a written warningon the job performance. And the next step wouldbe termination if my performance did not improve.And according to Mr. Smith, my performance didnot improve. So, he advised me to down-bid-down-grade. And also, he said, "Ed,-Q. Did Mr. Smith say anything to you about-A. Well, he mentioned-I was going to mentionthe fact that he would like to offer his reasons whysomeone employed at the Certain Teed plant shouldnot be for the union, that he thought that it wouldbe in my best interest to be against the union andthat he would want to know the reasons and hewould just like to give me his rebuttal for that.Q. Did you say anything to him about the union,whether you supported it or not?A. I mentioned that I was not-I thought it wasin my best interest to be for the union. And I gaveno other reasons for that, but Mr. Smith also statedthat he thought he was doing me a favor, whichI'm sure he probably did, to allow me to down-bid.And he thought that the union had been in actualoperation or in effect at the company at that timethat I would surely have been terminated.Q. Was that a statement he made to you?A. Yes.Supervisor David Smith, who was called by Respond-ent, testified:Q. After he had downbid-you have heard Mr.Deal's testimony here today of the conversationyou had with him?A. Yes.Q. Did you come to have a conversation withhim?A. Yes, sir.Q. In which the union was mentioned?294 CERTAIN TEED CORP.A. Yes, sir.Q. Do you recall Mr. Deal testified that it oc-curred, I believe, on the 30th of November? Doyou recall when the conversation occurred?A. Not the date, exactly, no. I recall some of theconversation.Q. Where was the conversation?A. It was in my office.Q. Was there anyone else present?A. No, sir.Q. Could you tell us what was said in that con-versation, please?A. I heard out on the floor that he was for theunion and I was concerned about bringing himdown to see why and to give me a chance to rectifyhis decision before he made a definite decision tohear my side and the company's. I also asked him togo back out on the floor, to think up any questionsor anything that he wanted to think about and tocome back and let me see if I could answer thembefore he made his final decision of what he wasfor, the union or the company.Q. Did Mr. Deal say anything in response toyour discussion?A. He was not very responsive-yes or no-orhe'd nod his head in that form. We spent about tenminutes in my office and it was mostly a one-sidedconversation with me.Q. What do you mean by one-sided conversation?A. Well, I was doing all the talking trying to getthe reason for the way he felt and trying to give myreasons just why I thought he should listen to mebefore he made up his decision as far as the unionor the company-to give me a chance.Q. What, if anything, was said about termination?A. That was-if I recall correctly, there wassomething about termination.Q. What was said, as you recall?A. If he did not improve-we're talking abut theGrade 6. The grade 4, the conversation on that-ifwe had a union, he probably would not have a job.I didn't say he'd be terminated. I didn't threatenhim, I don't think. It was just like a conversationyou would have with one of your friends, I think.Q. Do you recall particularly what was said?A. Verbatim, no sir, I can't.Q. Did you ask him, "Do you realize that if wehad a union, you would probably have been termi-nated?"A. I might have said something like that.1. DiscussionIn view of Smith's admissions, I shall credit his andWilliam Deal's testimony.2. FindingDavid Smith's testimony that Deal "was not very re-sponsive" "it was mostly a onesided conversation withme" illustrates the reluctance of Deal to be involved in aconversation regarding his union feelings. I am persuad-ed that Deal was interrogated and threatened with lossof his job, in a manner which had a tendency to coerce.Therefore I find that Respondent violated Section8(aX1). (See US. Industries supra.)CONCLUSIONS OF LAW1. Respondent, Certain Teed Corporation, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Glass, Pottery, Plastics & Allied Workers Interna-tional Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interrogating its employees concerning theirunion activities and threatening its employee with loss ofhis job if he supported the Union, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(Xl1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record I issue the following recommendedSORDERThe Respondent, Certain Teed Corporation, Athens,Georgia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act in violation of Section 8(a)(1) of theAct by interrogating its employees regarding their unionactivities and by threatening its employees with loss ofjobs if they engage in union activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Post at its Athens, Georgia facility copies of the at-tached notice marked "Appendix."4Copies of the notice,on forms provided by the Regional Director for Region10, after being signed by Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that notices are not al-tered, defaced, or covered by any other material.a If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."295 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWorkers International Union, or any other labor organi-zation.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees with respect totheir exercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act.CERTAIN TEED CORPORATIONWE WILL NOT interrogate our employees concerningtheir union activities.WE WILL NOT threaten our employees with loss ofjobs if they support Glass, Pottery, Plastics & Allied296